Case 2:20-cv-01947-MPK Document 6-3 Filed 02/09/21 Page 1of1

 

FORM ACJ-135A
ALLEGHENY COUNTY PRISON

950 SECOND AVENUE
PITTSBURGH, PA 15219
INMATE’S REQUEST TO STAFF MEMBER

Complete Items Number 1-6.
If you follow instructions in preparing your request,
it can be disposed of more promply and intelligently.

 

Replaces JBC 135 which may be used.

 

 

 

 

 

 

1.TO: | (NAMEAND TITLE OF OFFICER) - ‘ 2. DATE, #s §
DE Lataco Williaws 4 I] 2020
3. BY: (INSTITUTIONAL NAME AND NUMBER) NA ver -
04 ty

Michoe| Ginward 1st

4. WORK ASSIGNMENT i . 5. ‘QUARTERS ASSIGNMENT
'; aot

6. SUBJECT: STATE COMPLETELY BUT BRIEFLY THE PROBLEM ON WHICH YOU DESIRE ASSISTANCE. GIVE DETAILS

 

Docs Dt worcconss Denes to Minoo 1 nee. “nto {owns Seven. toe Ren As YW. Katy Y
Kis nis { Coe we Ca Saath 4 oy 5 ChWAG L bay WAGs Sick Cath (waynes Lina, wis Wwkormed_|

Low A\ We CG Kine Cric TY Vale fy ALUs chu Wed "y. Uyos OA ‘Wass’ tye gh ay va
Alig, . We 3 Pa ‘ ee f A has Veo 8 re . dw
Ache Cin: ve ol We a AE UG sas aA SSEAGAL GN PA ya UM Sauces Ls dak ime

 

 

 

 

Ciscomered Cine 4 Loan ta be dreads Cla aiding yl 2 LAOS, PAs Divi ss ti fad
(avn Gis Geet j Fach bG4 Ani hy Me. Latais Nel: Drone Orn, “teal sa ik we a Bok Fede. or
aus Brads So Lhe. Tek. Cots dactst Se \we ‘an. AAS ue Gan Tons Qedicnl eas have.
SV we in Wot ®, Cin vio, Dace See Hit Vw eaten For Nias Wee dccal issue, |
“Vi a oe \uut Sine Condi ait’ On wn Atass Wrosed ()

 

 

 

Sede 4
wad “ f, At i
L ies ful ty We, pln

 

 

 

7, DISPOSITION: (DO NOT WRITE IN THIS SPACE)

[| TO ACJ-14 CAR ONLY [| _] TO ACJ-14 CAR AND ACJ-15 IRS °

STAFF MEMBER DATE

 

 

 

 

EXHIBIT £L

 
